Citation Nr: 1326088	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to January 1974 with service in Thailand from June 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for residuals of prostate cancer with voiding problems, status post prostatectomy, and a low back condition.  In July 2010, the Veteran submitted a notice of disagreement with the denial of service connection for residuals of prostate cancer only.  He subsequently perfected his appeal in February 2011.

In June 2011, the Veteran presented sworn testimony during a video conference hearing in Wichita, Kansas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide while stationed in Thailand from June 1971 to June 1972.

2.  The competent evidence establishes a current diagnosis of residuals of prostate cancer.


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the Veteran's claim of entitlement to service connection for residuals of prostate cancer has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer and DM, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2012).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).

The Veteran contends that he developed prostate cancer and his current residuals thereof as a result of herbicide exposure while serving as a communication center specialist at a research field station in Thailand.  Prostate cancer is a presumptive disease under 38 C.F.R. § 3.309(e).  

The Board notes initially that the Veteran has not claimed that he was exposed to herbicides at any other time during his active military service.  Thus, the Board need not discuss other potential herbicide exposure, including the presumption of herbicide exposure for veterans who served in the Republic of Vietnam.  The Veteran is not shown, nor does he claim, to have served in country in Vietnam.

The medical evidence of record indicates that the Veteran has been diagnosed with and treated for prostate cancer, including undergoing a prostatectomy in August 2004 with subsequent voiding problems.  Therefore, the remaining question in determining whether the Veteran is entitled to the presumption of service connection for prostate cancer due to herbicide exposure is whether he was exposed to herbicides while serving on active duty.

The Veteran's DD-214 and service personnel records show that he served in Thailand from June 1971 to June 1972.  Additionally, his DD-214 indicates that his military occupation specialty (MOS) was communication center specialist.  Although the Veteran's MOS is not obviously consistent with exposure to the base perimeter, he claims that all soldiers at the field station, including himself, were required to protect the perimeter during attacks.  He claims that these attacks occurred at least three times during his year in Thailand.  He also reports noticing that the perimeter was completely clear of vegetation, following spraying of an unidentified substance by contractors.  He argues that these substances were herbicides and that he was exposed to them while performing perimeter protection duties.  

A Memorandum for the Record regarding Herbicide Use in Thailand during the Vietnam Era, associated with the claims file by the RO, indicates that non-tactical herbicides were used on bases in Thailand and that veterans whose MOS required perimeter contact were more likely to have been exposed to these herbicides.  Although the Veteran's MOS is not necessarily consistent with perimeter contact, he has testified that he occasionally had to perform perimeter protection, notwithstanding his MOS.  There is no evidence to contradict this report and the Board finds no reason to doubt his credibility regarding his military duties.  There is no evidence to contradict the Veteran's allegations that the perimeter was absent of foliage and that he may have been exposed to herbicides in performing these duties.  

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his prostate cancer can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim of entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure, is granted.


ORDER

Entitlement to service connection for residuals of prostate cancer is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


